i          i      i                                                                 i    i     i




                                 MEMORANDUM OPINION

                                         No. 04-09-00692-CV

                                        Remigio MARTINEZ,
                                             Appellant

                                                  v.

                               Honorable Catherine TORRES-STAHL,
                                             Appellee

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-08605
                           Honorable Solomon Casseb, III, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: May 12, 2010

DISMISSED

           The appellant has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See TEX . R. APP . P. 42.1(a)(1).


                                                       PER CURIAM